    

 
    

U.S. DISTRICT C :
_US Ou
NORTHERN DISTRICT O 4

IN THE UNITED STATES DISTRICT COURT FILED 1" *4s
FOR THE NORTHERN DISTRICT OF TEXAS

        
  
     

AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA § By4
§
Plaintiff, §
§
v. § 2:21-CR-5-Z-BR-(2)
§
JONATHAN MIRELES §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 10, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation’) in the above
referenced cause. Defendant Jonathan Mireles filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Jonathan Mireles was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Jonathan Mireles; and ADJUDGES Defendant
Jonathan Mireles guilty of Count One of the Superseding Information in violation of 18 U.S.C. §

371. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, May Zi , 2021.

 

MATHEW J] KACSMARYK
TED STATES DISTRICT JUDGE

 
